                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARLON L. WATFORD,                         )
                                           )
        Plaintiff,                         )
                                           )
vs.                                        )
                                           )
CHAPLAIN HARNER,                           )
WINTERS,                                   )
KERNS,                                     )
OPOKA,                                     )
VAN DECKERHOFF,                            )
HOLT,                                      )
WARDEN HARRINGTON,                         )   Case No. 18-cv-1313-MJR-MAB
BUTLER,                                    )
LASHBROOK,                                 )
SGT. ROSE,                                 )
OFFICER SEALS,                             )
THEO, LLOYD HANNA,                         )
JANE DOE,                                  )
SGT. DELRE,                                )
                                           )
        Defendants.                        )
                                           )
                                           )
                                           )
                                           )
                                           )

                            MEMORANDUM & ORDER

REAGAN, Chief Judge:

   I.     Introduction

        Now before the Court is Magistrate Judge Gilbert C. Sison’s Report and

Recommendation (R&R) on Plaintiff’s Motion for a Preliminary Injunction (Docs. 6, 42).


                                                                           1|Page
The underlying suit is a civil rights complaint by inmate Marlon L. Watford against

various individuals at Menard Correctional Center (“Menard”) concerning alleged

violations of his ability to practice his religion, including improper dietary offerings (Doc.

1). Because the original complaint contained requests for injunctive relief, a motion for

preliminary injunction was docketed when this matter was opened (Doc. 6). Magistrate

Judge Sison prepared an R&R addressing injunctive relief and gave the parties 14 days

to object (Doc. 42). Watford filed a timely objection, so the matter is now ripe for the

undersigned’s consideration (Doc. 43).

   II.      Facts

         In the Complaint, Watford alleges that Christians get a Christmas meal, but in

2014, 2015, 2016, and 2017 he was deprived of a similar feast meal for his practice of Islam

(Doc. 1 at 1-7). As a result, Watford has been restricted from practicing his religion and

he has suffered physical consequences such as aggravated scar tissue, inflamed bowels,

and emotional and mental distress (Id. at 8). He requests a mandatory injunction,

requiring Menard to give Al-Islam Muslim inmates an Id-ul-Fitr (Feast) Meal (Id. at 9).

Plaintiff alleges that he became eligible to receive Ramadhan Fast meals on April 15, 2017,

but that he was deprived of those trays from June 1, 2017 to June 24, 2017, of the holy

month, and the Id-ul-Fitr feast on June 25, 2017 (Id. at 14-15). Watford alleges that the

problems in 2017 caused him the same harms as alleged above, and he seeks the same

mandatory injunction that he be provided adequate dietary trays (Id. at 20-21).



                                                                                  2|Page
   He alleges that a major tenant of his faith is proper nourishment of his body (Id. at 24).

As part of proper nourishment, Watford states that Lacto-Ovo-Veg meal trays should

contain two packets of peanut butter as a protein substitute (Id. at 25-26). From March

22, 2017, onwards, he alleges his trays have had unlawful meat and gravy, rather than

the two packets of peanut butter (Id. at 26-27). He also alleges that from March 20, 2017,

he was the only inmate at Menard not receiving a salad (Id. at 28-29). The meat, peanut

butter, and salad issues cause the same harms as other dietary gripes, and plaintiff seeks

a mandatory injunction to remedy the same (Id. at 31-33). Watford also contends that as

injunctive relief he should get a fresh banana once a week (Id. at 44-45).

   Watford summarizes his request for injunctive relief as one for:

          1) an emergency temporary injunctive order directing the Defendants
          Food Supervisor Van Deckerhoof to provide the Plaintiff with two packs
          of peanut butter and four packs of jelly and hot cereal and/or dry/cold
          cereal on his Wednesday breakfast meal Lacto-Ovo-Veg religious diet
          tray; […] 4) an injunctive order directing the Defendants to provide the
          Plaintiff with his: A) correct religious diet tray by returning to the
          computer generated adhesive identification sticker bearing the
          Plaintiff’s last name, prison I.D. number, cell location, and Lacto-Ovo-
          Veg info—and to provide him with scramble eggs on his said tray for
          the Tuesday breakfast meal, hard boiled eggs on said tray for the
          Thursday breakfast meal, scramble eggs on his said tray for particular
          Monday and Friday “country breakfast” meals Dinner meals; B) a cold
          salad tray (viz: salad, shredded cheese, crackers, salad dressings,
          fruit/dessert); C) bananas once a week and stop feeding him nothing but
          apples; D) two packs of peanut butter and four packs of jelly and hot
          cereal and/or dry/cold cereal; E) to receive his holy month of Ramadhan
          fast trays (viz: sqhur meal and iftar meal); and F) to receive his Id-ul-Fitr
          (Feast) meal tray consisting of: i) halal chicken, fish, rice, sweet potatoes,
          green beans, salad with salad dressing, bananas, bean pie/pumpkin pie,
          and a cold beverage


                                                                                   3|Page
(Id. at 50-51). His complaint also has many exhibits in the form of grievances and

other institutional documentation appended to it (Doc. 1-1 at 1-75).

       On January 24, 2019, he moved to amend or correct his request for

injunctive relief by a ten-page document (Doc. 38). In addition to his prior

complaints about dietary offerings, Plaintiff submits that in fall or winter of 2018

he was diagnosed with an iron deficiency during a pre-operative work-up (Id. at

3). Doctor’s notes appended to his supplement reflect an iron deficiency, and also

note that he was given a supplement (Id. at 5). Watford contends that the iron

deficiency and severe weight loss are a result of not getting the appropriate meal

tray for breakfast on Wednesdays (Id. at 1-4, 7-9). He does not repeat any of his

prior requests for injunctive relief.

       Magistrate Judge Sison prepared an R&R without holding an evidentiary

hearing or gathering additional evidence about the request for injunctive relief.

He concluded that injunctive relief was not appropriate because Plaintiff has not

shown a likelihood of success on the merits, nor has he shown irreparable harm

(Doc. 42 at 7). Magistrate Judge Sison characterizes “the clear import of Plaintiff’s

request [as] thus aimed at obtaining adequate nutrition, which falls outside the

protections of RLUIPA” (Id. at 7). The R&R also concludes that there is no showing

of irreparable harm because it is not clear how a shortage of peanut butter and jelly

constitute nutritional inadequacy, and even if such a shortcoming is


                                                                                4|Page
uncomfortable, even missing a meal in prison does not rise to the level of a

constitutional deprivation (Id. at 7-8). As a final matter, the R&R notes that

Plaintiff is receiving an iron supplement, thus his nutritional problems are being

addressed (Id. at 9). Thus, Magistrate Judge Sison concludes that Watford is not

eligible for injunctive relief (Id.).

       In his timely objection, Watford contends that his dietary requests for two packets

of peanut butter and four of jelly are essential to his religion because it is a tenant of his

religion that he must adequately nourish his body (Doc. 43 at 3-4). In an attempt to clarify

why a single packet of peanut butter is not enough, Watford notes that the dietary menu

says one pack, which should equal one ounce, but that the packs Menard serves are only

half an ounce (Id. at 4). He seems to allege that he is the only inmate who gets meat on

his Lacto-Ovo-Veg tray, while other religious inmates get compliant trays (Id. at 5-6).

Watford contends that directing Menard to comply with dietary restrictions presented on

their own menu would be a minimally intrusive means to remedy this problem for the

time being (Id. at 8-9). Further, Watford supplies that inadequate nutrition interferes with

his religion because he is too tired to pray, or study religious materials (Id. at 9). His final

contention is that Magistrate Judge Sison confused the legal standards about nutrition,

with those about the observance of religion, and thus, he reached the wrong conclusion

for the wrong reasons (Id. at 10-11). Watford appended copies of the Vegan Master Diet

menu to his objection (Id. at 14-18).



                                                                                    5|Page
   III.      Applicable Law

          Timely objections having been filed, the Court undertakes de novo review of the

portions to the Report to which Plaintiff specifically objected. 28 U.S.C. § 636(b)(1); FED.

R. CIV. P. 72(b); SDIL-LR 73.1(b). The undersigned can accept, reject, or modify

Magistrate Judge Sison’s recommendations, receive further evidence, or recommit the

matter with instructions. Id. As the review of the motion for preliminary injunction is de

novo, the Court conducts an “independent review of the evidence and arguments without

giving any presumptive weight to the magistrate judge’s conclusion,” and “is free, and

encouraged, to consider all of the available information about the case when making this

independent decision.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013).

          A preliminary injunction is “an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). Accord Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary injunction is an

extraordinary remedy never awarded as of right”) (citation omitted). To secure a

preliminary injunction, the movant must show (1) that he is likely to succeed on the

merits, (2) that he is likely to suffer irreparable harm without the injunction, (3) that the

harm he would suffer is greater than the harm a preliminary injunction would inflict on

defendants, and (4) that the injunction is in the public interest. Judge v. Quinn, 612 F.3d

537, 546 (7th Cir. 2010) (citing Winter, 555 U.S. at 20). The “considerations are



                                                                                 6|Page
interdependent: the greater the likelihood of success on the merits, the less net harm the

injunction must prevent in order for preliminary relief to be warranted.” Judge, 612 F.3d

at 546. (citation omitted).

       In the context of prisoner litigation, there are further restrictions on the Court’s

remedial power. The scope of the court’s authority to enter an injunction in the

corrections context is circumscribed by the Prison Litigation Reform Act (PLRA).

Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). Under the PLRA, preliminary

injunction relief “must be narrowly drawn, extend no further than necessary to correct

the harm the court finds requires preliminary relief, and be the least intrusive means

necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). See also Westefer, 682 F.3d at 683

(“[T]he PLRA enforces a point repeatedly made by the Supreme Court in cases

challenging prison conditions: prison officials have broad administrative and

discretionary authority over the institutions they manage.”) (internal quotation marks

and citation omitted).

       The Seventh Circuit has described injunctions like the one sought here, where an

injunction would require an affirmative act by the defendant, as a mandatory preliminary

injunction. Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997). Mandatory

injunctions are “cautiously viewed and sparingly issued,” since they require the court to

command a defendant to take a particular action. Id. (citing Jordan v. Wolke, 593 F.2d




                                                                                7|Page
772, 774 (7th Cir. 1978); and W.A. Mack, Inc. v. Gen. Motors Corp., 260 F.2d 886, 890 (7th

Cir. 1958)).

       To properly assess the likelihood of eventual success on the merits, the Court must

also take note of the controlling legal standards for the underlying claims in the litigation.

The Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.

§2000cc-1(a) provides that:

        no government shall impose a substantial burden on the religious exercise
       of a person residing in or confined to an institution…even if the burden
       results from a rule of general applicability, unless the government
       demonstrates that imposition of the burden on that person—(1) is in
       furtherance of a compelling governmental interest; and (2) is the least
       restrictive means of furthering that compelling government interest.

Denial of only one aspect of religious practice, and observance of others does not avoid

potential harm to an inmate. See Knowles v. Pfister, 829 F.3d 516, 518 (7th Cir. 2016)

(finding that a Wiccan inmate demonstrated sufficient potential harm by his inability

to wear a Wiccan pendant, even if he had other methods of practicing his religion

available).

       To establish a RLUIPA claim, a plaintiff bears the initial burden of showing that

he seeks to engage in an exercise of religion, and 2) that the challenged practice

substantially burdens that exercise of religion. Koger v. Bryan, 523 F.3d 789, 796 (7th Cir.

2008). Once plaintiff makes a prima facie case of these two elements, then the burden

shifts to the defendants on all other elements. Id. RLUIPA bars inquiry into whether a

particular belief or practice is central to a prisoner’s religion, but it does not bar inquiry


                                                                                  8|Page
into the sincerity of an individual’s beliefs. Id. at 797.            So, for example, the Seventh

Circuit said, if the sole basis for a non-meat diet was based on concerns for bodily health,

that would not be a religious reason for requiring a special diet. Id. In Koger, the Seventh

Circuit noted that an individual’s choice to “exercise” his religion in part by using a non-

meat diet was permissible, even though the religion did not specifically require that as a

form of “exercise.” Id.

    IV.      Analysis

          Here, the undersigned conducts a de novo review of the record, Magistrate Judge

Sison’s R&R, and Watford’s objections.               This case presents very nuanced issues.

Although the undersigned agrees with Magistrate Judge Sison that the prospect of relief

on a special diet claim related only to nutritional value may be low, 1 the undersigned

concludes that Watford has presented enough information in his motions and objections

to at least partially satisfy the burden of proof applicable to RLUIPA claims. It appears

that Watford is making two distinct contentions. First, he contends that he is not being

served the tray listed on the Lacto-Ovo-Veg menu on Wednesday mornings. Second, he

contends that he is malnourished because he gets a tray with meat, and even if he got the

right tray it would need more peanut butter to sustain him.




1
 In Koger the Seventh Circuit specifically stated that seeking a diet solely for nutritional reasons would
not be acceptable. 523 F.3d at 797.

                                                                                             9|Page
       The first claim, that he does not receive the Lacto-Ovo-Veg tray on Wednesday

mornings would be a clear violation of his exercise of religion. Watford has sworn to the

Court via his pleadings that he wishes to practice Islam, so he has established that he

wishes to practice a religion. He has also alleged that the lack of the proper meal tray

every morning burdens his ability to practice his religion specifically because he cannot

eat the meat and gravy on the tray, and thus he is not nourishing his body as required by

his religion. These two allegations meet the prima facie burden a plaintiff has under

RLUIPA. The prison has not been called to respond on this issue, so they certainly have

not met their burden. Whether or not their response ultimately dooms this claim, at this

juncture it does not seem to the undersigned that it would constitute an undue burden to

require Menard to supply Watford with a proper Lacto-Ovo-Veg tray on Wednesday

mornings. It appears that other inmates receive this tray, and that if served the tray listed

on the menus he tendered, Watford would be in compliance with the no-meat provision

of his religion.

       As to Watford’s second contention, that the composition of the tray is not

nutritionally sufficient because it does not have enough peanut butter or protein, this

claim is more attenuated. The initial complaint and motions for injunctive relief did not

make it very clear why Watford felt the nutritional issue hindered the exercise of his

religion, but his objection shores up this gap because he alleges that he does not have

enough energy to pray or study religious texts. This additional assertion nudges him



                                                                                10 | P a g e
towards satisfying the burden of making out a prima facie case. However, it is not as

easy for the Court to determine a quick and easy solution for this potential issue, and the

Court also notes the nutritional supplement Watford received as of winter 2018. While it

is easy to direct Menard to supply him with a tray on Wednesday mornings that they

already prepare, it is significantly more burdensome to ask them to assess the nutritional

composition of that tray, or to change it on a one-person basis. It is easy to imagine all

inmates who receive that tray clamoring for the same accommodation, and then all

inmates in the prison right behind them. Everyone likes peanut butter.

       It is entirely possible that the nutritional composition of the diet trays offered in

IDOC is something that should be periodically revisited. But it is debatable whether or

not a RLUIPA claim is an appropriate vehicle to this ends.           The Seventh Circuit

commented on the delicate nature of this distinction in Koger. If a claim about nutrients

is solely focused on personal health, it cannot pass under RLUIPA. If it has to do with

the exercise of religion, even in a religion with no specified diet, RLUIPA is an

appropriate vehicle for the claim. It is hard to say whether Watford’s claim about

nutritional deficiency in the Wednesday tray is really about his religious practice (having

energy to practice) or whether it is more focused on his health in prison. So, unlike not

receiving the right tray at all on a Wednesday (where his likelihood to succeed may be

high), the tray having insufficient contents may or may not succeed. Given the more

tenuous nature of the second claim, and the potential burden on the prison, the



                                                                               11 | P a g e
undersigned finds it appropriate to deny this aspect of the request for injunctive relief.

As Magistrate Judge Sison also astutely observed, Watford is receiving iron supplements,

which may improve his health. The receipt of the supplements weighs against the

likelihood of irreparable harm. This Order is not to be construed as binding commentary

on the potential future merits of any claims in this case. It is merely a weighing of the

limited facts presented with an eye towards the most reasonable and equitable injunctive

relief. The case will benefit significantly as it proceeds through discovery and towards a

more merits-oriented analysis of the issues presented.

   V.     Conclusion

        For the reasons set forth above, the Court ADOPTS in PART the proposed

disposition to deny injunctive relief set forth in the Report and Recommendation (Doc.

42) as to the request for additional peanut butter and jelly packets. However, the Court

DENIES in PART the R&R as it pertains to the provision of the proper Lacto-Ovo-Veg

tray on Wednesday mornings. Menard is hereby DIRECTED to provide Watford with

the standard Lacto-Ovo-Veg tray every Wednesday morning for the duration of this

litigation. Documentation shall be kept by Menard to avoid future swearing contests

about whether the tray was or was not provided.

        IT IS SO ORDERED.




                                                                             12 | P a g e
DATED: March 19, 2019

                        s/ Michael J. Reagan
                        Michael J. Reagan
                        Chief Judge
                        United States District Court




                                                       13 | P a g e
